Order dismissing petition under article 78 of the Civil Practice Act for reinstatement of appellant in the village of Hempstead police department unanimously affirmed, without costs. The appointment and promotions of the petitioner in the village police department were not in compliance with the requirements of section 6 of article V of the Constitution of the State of New York, and section 188-1 of the Village Law is invalid and ineffective to confer tenure of office upon petitioner so as to permit his dismissal from the police force only upon written charges and a hearing. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ. [176 Mise. 860.]